Order filed May 7, 2015




                                      In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-14-00198-CR
                                   ___________

                  RONALD EDGAR LEE, JR., Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 104th District Court
                              Taylor County, Texas
                          Trial Court Cause No. 19309B


                                    ORDER
      This appeal has become unduly stalled due to the failure of Appellant’s
appointed counsel, Paul W. Hanneman, to file an appellate brief. The brief was
originally due on December 1, 2014. This court has previously granted two
extensions of time to file Appellant’s brief, and Hanneman has now filed a third
motion for extension. Today, we grant that motion in part and extend the deadline
in which to file Appellant’s brief to June 15, 2015.
      By this order, Paul W. Hanneman is ORDERED to file in this court a brief
on behalf of Appellant on or before Monday, June 15, 2015. At that time,
Appellant’s brief shall have already been e-filed or be present in the portal for the
Eleventh Court of Appeals through eFileTexas.gov.


                                                    PER CURIAM


May 7, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2